Defendant Altneu appeals from an order denying his motion to vacate an ex parte order dated September 15, 1939, to vacate service of the supplemental summons and reamended answer of defendant Fradele’s, Inc., and to dismiss the cross-pleading contained in said reamended answer. Order affirmed, with ten dollars costs and disbursements, with leave to appellant to reply to the cross-pleading contained in the reamended answer of defendant Fradele’s, Inc., within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.